Title: To Thomas Jefferson from Aaron Burr, 26 December 1800
From: Burr, Aaron
To: Jefferson, Thomas



NYork 26 Dec. 1800

after detaining the enclosed for several days in hopes of a safe private conveyance, I hazard it by Mail under Cover to Captn. Duncanson, a name less calculated to excite curiosity than that of T.J.—The post office in this City is kept by a Man of strict honor and integrity—Nothing is to apprehended here. how you are in Washington I know not—
We still hope that you have the Vote of your friend Col. Dewey of Vermont—He declared openly for J. & A. after he was appointed elector & before the ballots were given—Yet the most profound Secrecy prevails—
faithfully your friend & st.

A;B

 